SOMERYILLE, J.
Under the provisions of the testator Mealing’s will, Mrs. Woodruff, the appellant, became entitled to one fourth part of the entire estate devised by him, for and during her natural life.
The money distributed by the administrator on this settlement accrued from rents of this property. The debts of the testator being all paid, the appellant was clearly entitled, absolutely and in her. own right, to her pro rata share of these rents, which is, likewise, one fourth part thereof, with full power to dispose of them as she might see fit.—2 Black. Com. m. p. 122; 4 Kent’s Com. 73; Williams v. Pearson, 38 Ala. 299.
The principle announced in Mason v. Pate’s Ex'r, 34 Ala. 379, has no application to such a case.
The other assignments of error, not being insisted on in the argument of counsel, are not considered.
Reversed and remanded.
Stone, J., not sitting.